Citation Nr: 0023273	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-05 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for refractive error 
(claimed as vision loss).  
 
2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for disability 
manifested by a heart murmur.

4.  Entitlement to assignment of a compensable rating for 
service-connected Dupuytren's contracture of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1978, and from July 1980 to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
1997 and September 1999 by the Albuquerque, New Mexico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A November 1997 rating decision denied entitlement to 
service connection for refractive error (claimed as vision 
loss), hearing loss, a left hand condition, and heart murmur.  
The veteran entered notice of disagreement with this decision 
in November 1998, a statement of the case was issued in 
January 1999, and the veteran entered a substantive appeal, 
on a VA Form 9, received in March 1999.  In a September 1999 
rating decision during the appeal, the RO granted service 
connection for Dupuytren's contracture of the left hand, and 
assigned a noncompensable rating.  In December 1999, the 
veteran entered notice of disagreement with the assignment of 
a noncompensable rating, a statement of the case was issued 
in February 2000, and a VA Form 646 received in May 2000 
constituted a substantive appeal. 


FINDINGS OF FACT

1.  Refractive error of the eyes is not a disease or injury 
for purposes of VA disability compensation. 

2.  The veteran does not have a bilateral hearing loss 
disability for VA compensation purposes. 

3.  There is no medical diagnosis of a current disability 
manifested by a heart murmur. 

4.  Prior to October 3, 1997, the veteran's service-connected 
Dupuytren's contracture of the left hand was manifested by 
subjective complaints of pain, swelling, impaired 
circulation, constriction, and loss of mobility.  

5.  From October 3, 1997, the veteran's service-connected 
Dupuytren's contracture of the left hand has been manifested 
by objective medical evidence of a normal left hand with no 
functional limitation, and complete resolution of previous 
deformity of the fingers, with no evidence of Dupuytren's 
contracture. 


CONCLUSIONS OF LAW

1.  Refractive error of the eyes is not a disability within 
the meaning of applicable regulations providing for payment 
of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 
4.9 (1999).

2.  The veteran's claims of entitlement to service connection 
for bilateral hearing loss and for disability manifested by a 
heart murmur are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.385 (1999). 

3.  Prior to October 3, 1997, the schedular criteria for 
entitlement to a 10 percent rating for service-connected 
Dupuytren's contracture of the left hand were met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.7, 4.20, 4.31, 4.40-4.46, 4.124a, Diagnostic Code 8599-8516 
(1999). 

4.  From October 3, 1997, the schedular criteria for 
entitlement to a compensable rating for service-connected 
Dupuytren's contracture of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.31, 4.40-4.46, 4.124aa, Diagnostic Code 8599-8516 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The first three issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.


A.  Refractive Error of the Eyes

On his Application for Compensation in December 1996, the 
veteran wrote that he had deteriorating eyesight, which he 
contends is due to working around radar for six years and 
poor lighting in service.  Through testimony and written 
submissions, he contends and testified that he had fantastic 
eyesight prior to service, and his eyesight got progressively 
worse during service, which he attributes to radar wave leaks 
and poor lighting. 

A VA visual examination in October 1997 noted that the 
veteran wore glasses for the previous 18 months, and that his 
vision was good as long as he wore the glasses.  Corrected 
vision in both eyes was 20/20.  The examination found mild 
blepharitis bilaterally, refractive error correctable to 
20/20, and good ocular health.  (Blepharitis is an 
inflammation of the eyelids.  See Beaty v. Brown, 6 Vet. App. 
532, 535 (1994)). 

Refractive error of the eye is not a disease or injury for 
purposes of VA disability compensation.  38 C.F.R. §§ 3.303, 
4.9.  As refractive error of the eye is not a disease or 
injury for purposes of VA disability compensation, there 
exists no authority under law to allow the veteran's claim 
for service connection for refractive error (claimed as 
vision loss).  "[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  For these reasons, the Board 
finds that the veteran's claim for service connection for 
refractive error (claimed as vision loss) is without legal 
merit and must be denied.  

B.  Hearing Loss

The veteran contends that he currently has bilateral hearing 
loss disability due to extended time on the flight line and 
with missile capsules and motor generators.  At a personal 
hearing in September 1998, he testified that he had great 
hearing at the time of service entrance, and still had 
"pretty good" hearing, though it was "not near what it had 
been." 

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this veteran's case, the evidence of record does not 
establish that he currently has a bilateral hearing loss 
"disability" as defined by 38 C.F.R. § 3.385.  A VA 
audiological examination in October 1997 recorded pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
-5
5
LEFT
5
5
0
0
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
VA audiological examiner summarized the results as showing 
hearing well within normal limits through the 4000 Hertz 
range. 

The Board notes the veteran's contentions and testimony and 
written submissions regarding exposure to acoustic trauma in 
service and his current complaints of difficulty hearing.  
However, his auditory acuity in both ears is below VA 
standards to establish a hearing loss "disability."  
Specifically, the evidence does not show that the thresholds 
for any of the frequencies at 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the thresholds at three 
of these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Therefore, as the record does not contain evidence to 
demonstrate that the veteran currently has a bilateral 
hearing loss disability, the claim must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).

C.  Disability manifested by a Heart Murmur

The veteran contends that he currently has a heart murmur 
which was first noted in service.  He disagrees with the 
clinical findings of the October 1997 VA compensation 
examination which did not note a heart murmur. 

The evidence reflects that in service in September 1979 the 
veteran was noted to have a functional Grade I/VI systolic 
murmur at upper LSB in the supine position only.  In January 
1981, he was noted to have a Grade II/VI early functional 
systolic murmur.  An electrocardiogram (EKG) in November 1984 
was normal.  A periodic service examination in November 1995 
evaluated the veteran's heart as clinically normal, including 
an EKG which detected sinus bradycardia but was otherwise 
normal. 

At a VA compensation examination in October 1997, no murmur 
was auscultated.  Other clinical findings at the October 1997 
VA examination included regular rhythm and strong peripheral 
pulses.  At that VA examination, the veteran reported that he 
ran 3 times per week for 30 minutes each time, without 
difficulty, and had not experienced any problems since a 
diagnosis of heart murmur in service in 1980.  

Although the evidence demonstrates that the veteran had a 
systolic murmur in service, there is no medical evidence of 
record to demonstrate that he currently has a disability 
manifested by a heart murmur.  A lay person such as the 
veteran is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as current medical diagnosis or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  If the 
only evidence on a medical issue is the testimony of a lay 
person, the claimant does not meet the burden imposed by 38 
U.S.C. section 5107(a) and does not have a well-grounded 
claim.  See Grottveit, 5 Vet. App. at 93.  Unsupported by 
medical evidence, a claimant's personal belief, however 
sincere, cannot form the basis of a well-grounded claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  For these 
reasons, the Board must find that the veteran's claim for 
service connection for disability manifested by a heart 
murmur is not well grounded.  38 U.S.C.A. § 5107(a). 

II.  Higher Rating for Left Hand Dupuytren's Contracture

With regard to initial ratings, an appeal from an award of 
service connection and initial rating is a well-grounded 
claim as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  The Board finds that the claim 
for initial assignment of rating for service-connected shell 
fragment wound scars is plausible and capable of 
substantiation; the claim is, therefore, well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  After 
reviewing the evidence of record, the Board is also satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built up" as follows:  the first 2 digits will be 
selected from that part of the schedule most closely 
identifying that part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
38 C.F.R. § 4.27.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Further, in order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

Diagnostic Code 8516 provides that for complete paralysis of 
the ulnar nerve on the major side, with the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, with very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences; with loss of extension 
of the ring and little fingers, and inability to spread the 
little fingers, inability to adduct the thumb; and weakened 
flexion of the wrist, a 60 percent rating is appropriate.  
For severe incomplete paralysis of the ulnar nerve on the 
major side, a 40 percent rating is appropriate; for moderate 
incomplete paralysis of the ulnar nerve on the major side, a 
30 percent rating is appropriate; and for mild incomplete 
paralysis of the ulnar nerve on the major side, a 10 percent 
rating is appropriate.  38 C.F.R. § 4.124a.  In every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31. 

The veteran contends that his service-connected Dupuytren's 
contracture of the left hand warrants a 10 percent rating 
because his "left hand is at times incapable of being open 
or closed."  He contends that his left hand still bothers 
him at times. 

The evidence reflects that in service in 1995 the veteran 
experienced a tendency toward clawing of the left hand, 4th 
and 5th digits, assessed as possible Dupuytren's contracture.  
For example, June 1995 and November 1995 periodic 
examinations resulted in diagnoses of Dupuytren's 
contractures of the left 4th and 5th digits, although X-rays 
of the left hand in June 1995 were negative.    

At a VA examination on October 3, 1997, the veteran reported 
a history of left hand claw-like symptoms beginning in 1995, 
but that he had not experienced any problems since three 
months prior to this examination.  Examination of the left 
hand was negative, including no functional defects noted, 
with good hand strength and dexterity, no tenderness to 
palpation, negative palpable thickening or callus formation 
in the palm, and full range of motion of all joints of the 
left hand, fingers, and wrist.  The diagnosis was a normal 
left hand.  

At a personal hearing in September 1998, the veteran 
testified regarding a left hand injury in service, and that 
he had experienced left hand symptoms of pain, swelling, 
impaired circulation, with residual pain in the 4th and 5th 
knuckles, constriction, and loss of mobility, and that it 
still bothered him.  In a written statement submitted at the 
hearing, the veteran wrote that at times his hand could not 
fully open, and that in the past he had been given Motrin. 

At a VA examination in February 2000, the veteran gave a 
history of left hand symptoms from mid 1995 to 1998, when the 
symptoms disappeared almost totally following a self-
regulated exercise program, and that he then had no specific 
problems with use of the hand, but felt he had lack of 
mobility of the left hand, and some stiffness and tenderness, 
which increased with cold and damp weather.  He reported that 
activity did not seem to affect his symptoms, and that he had 
no limitation of function, and was not on medications and did 
not use a splint or external supporting device.  Examination 
noted that the veteran was right handed.  Clinical findings 
included normal use of the left hand, normal dexterity, no 
evidence of swelling or synovial thickening or tenderness, 
and full left wrist ranges of motion except for 30 degrees of 
ulnar deviation.  See 38 C.F.R. § 4.71, Plate I.  There was 
no evidence of triggering of the fingers, nodularity, 
contracted tissue, or fibrous tissue bands.  X-rays were 
interpreted as normal, and the examiner characterized the 
examination as completely negative.  The diagnosis was that 
the left hand was completely normal, the veteran did not have 
any evidence of Dupuytren's contracture in his left hand, and 
that the deformity of the fingers in the past had completely 
resolved.   

Based on the evidence of record, the Board finds that the 
veteran's service-connected Dupuytren's contracture in his 
left hand, prior to October 3, 1997, was manifested by 
disability analogous to mild incomplete paralysis of the 
ulnar nerve, so as to warrant a "staged" disability rating 
of 10 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of time 
based on the facts found).  This determination is based on 
the history of symptomatology beginning in 1995, including 
diagnosis of possible Dupuytren's contracture, and the 
veteran's subsequently reported complaints of, at various 
times during this period, pain, swelling, impaired 
circulation, constriction, and loss of mobility.  

However, the evidence of record beginning with the October 3, 
1997, VA examination clearly demonstrates that the veteran's 
service-connected left hand disability had resolved, and was 
productive of no functional limitation, as evidenced by 
negative clinical findings and diagnoses of a normal left 
hand (October 1997) and that the left hand was completely 
normal, with no evidence of Dupuytren's contracture in his 
left hand, with complete resolution of previous deformity of 
the fingers (February 2000).  Notwithstanding the veteran's 
hearing testimony and written statements to the effect that 
left hand symptoms generally "still bother" him, his 
testimony regarding specific symptomatology primarily 
referenced past symptomatology.  The Board finds more highly 
probative the more specific histories presented by the 
veteran at the VA examinations, which specifically included 
(October 1997) that left hand symptomatology had been absent 
beginning in about July 1997, and that (February 2000) such 
symptoms had disappeared by 1998 following an exercise 
program, so that he then had no limitation of function.  

Therefore, as the specific probative evidence from October 3, 
1997 on does not demonstrate disability or functional 
impairment of the left hand, the Board finds that not more 
than a noncompensable rating is warranted from October 3, 
1997.



ORDER

The appeal as to the issues of entitlement to service 
connection for refractive error (claimed as vision loss), for 
bilateral hearing loss, and for disability manifested by a 
heart murmur is denied.

For the period prior to October 3, 1997, entitlement to a 
rating of 10 percent rating is warranted for the veteran's 
service-connected Dupuytren's contracture of the left hand, 
with a noncompensable rating warranted from October 3, 1997, 
on.  The appeal is granted to this extent. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

